

116 HR 8245 IH: The Dr. Joseph Costa Honoring Essential Americans Risking Their Safety Act of 2020
U.S. House of Representatives
2020-09-14
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS2d SessionH. R. 8245IN THE HOUSE OF REPRESENTATIVESSeptember 14, 2020Mr. Ruppersberger introduced the following bill; which was referred to the Committee on Energy and Commerce, and in addition to the Committees on Education and Labor, and Ways and Means, for a period to be subsequently determined by the Speaker, in each case for consideration of such provisions as fall within the jurisdiction of the committee concernedA BILLTo authorize the Secretary of Health and Human Services to make payments to hospitals in COVID–19 hot spots to provide hero pay to eligible workers, and for other purposes.1.Short titleThis Act may be cited as The Dr. Joseph Costa Honoring Essential Americans Risking Their Safety Act of 2020.2.Hero pay for eligible workers at hospitals in COVID–19 hot spots(a)Hero payments(1)In generalSubject to the availability of appropriations, the Secretary of Health and Human Services (in this section referred to as the Secretary) shall make a payment to each eligible hospital to provide hero pay to each eligible worker of the hospital.(2)Eligible hospitalsTo be eligible to seek a payment under this section, a hospital shall—(A)be located in an area that is or was a COVID–19 hot spot identified pursuant to subsection (b); and(B)submit an application at such time, in such manner, and containing such information and assurances as the Secretary may require.(3)Eligible workersTo be eligible to receive hero pay pursuant to this section, a worker shall—(A)be a health care professional (including individuals charged with assisting in health care services, the nonmedical care of patients, or maintaining order and cleanliness) serving as the employee or agent of a hospital receiving a payment under this section; and(B)provide treatment or other applicable services at the hospital directly to patients with COVID–19.(4)Payment periodA hospital receiving a payment under this section may provide hero pay to a worker under this section only with respect to months during which—(A)the hospital is located, for any number of days, in a COVID–19 hot spot identified pursuant to subsection (b); and(B)the worker provides treatment or other applicable services, as described in paragraph (3), for a minimum of 10 work days.(5)Payment amountThe amount of the hero pay with respect to an eligible worker shall be—(A)$110 for March, 2020, if the payment period for such worker includes such month; and(B)$225 for any other applicable month.(6)Exclusion from gross incomeFor purposes of the Internal Revenue Code of 1986, gross income shall not include hero pay under this section.(b)Identification of hot spots(1)In generalFor purposes of this section, the Director of the Centers for Disease Control and Prevention (in this section referred to as the Director) shall identify all COVID–19 hot spots in the United States.(2)DefinitionIn this section, the term COVID–19 hot spot means an area—(A)for which a State declaration of emergency is in effect in connection with COVID–19; and(B)that has, as determined by the Director, a high rate of hospitalization associated with COVID–19.3.Voluntary registry of certain individuals who work at high risk during COVID–19 pandemic(a)Registry of employees at risk of COVID–19Beginning not later than 180 days after the date of the enactment of this Act, acting through the Director of the National Institute for Occupational Safety and Health shall maintain a registry of individuals who worked, during the emergency period, as a physician, nurse, or non-physician health care specialist in a hospital or COVID–19 alternative care site.(b)Consent required for inclusionThe Director shall—(1)include an individual in the registry under this section only with the individual’s consent; and(2)allow individuals in the registry, at any time, to opt out of the registry under this section and health monitoring under subsection (d).(c)Grants to StatesThe Director may award grants to States to encourage and facilitate the inclusion of eligible individuals in the registry under this section.(d)Health monitoring(1)In generalBeginning not later than 180 days after the date of the enactment of this Act, the Director shall monitor the health of the individuals in the registry under this section who, at some point during or after the emergency period, tested positive through diagnostic or serological testing for a present or past infection with the virus that causes COVID–19.(2)DurationSubject to subsection (b)(2), in carrying out monitoring under paragraph (1), the Director shall, with respect to each individual in the registry under this section, conduct such monitoring for the lifetime of the individual.(e)Privacy requirementsThe data collection and analysis necessary for the registry under this section and monitoring under subsection (d) shall be conducted and maintained in a manner that protects the confidentiality of individually identifiable health information consistent with applicable statutes and regulations, including, as applicable, HIPAA privacy and security law (as defined in section 3009(a)(2) of the Public Health Service Act (42 U.S.C. 300jj–19(a)(2)) and section 552a of title 5, United States Code.(f)Availability for researchSubject to subsection (e), in addition to using the registry under this subsection for health monitoring under subsection (d), the Director shall make the information in the registry available to researchers for public health research. (g)Preliminary reportNot later than 180 days after the date of the enactment of this Act, the Director shall submit to Congress a preliminary report on overall health outcomes of individuals in the registry under subsection (a), including—(1)recommendations on best practices for protecting workers described in subsection (a) during the COVID–19 pandemic; and(2)recommendations on how to compensate individuals in the registry under subsection (a) for health care costs, which may include costs for acute and chronic conditions and mental health conditions, that develop as a result of contracting the virus that causes COVID–19.(h)DefinitionsIn this section:(1)DirectorThe term Director means the Director of the National Institute of Occupational Safety and Health.(2)Emergency periodThe term emergency period has the meaning given to that term in section 1135(g)(1)(B) of the Social Security Act (42 U.S.C. 1320b–5(g)(1)(B))(3)StateThe term State means each of the several States and the District of Columbia.4.Loan forgiveness for service in a long-term care or nursing home facility(a)In generalDuring a qualifying COVID–19 emergency, the Secretary of Education or the Secretary of Health and Human Services, as applicable, shall repay or cancel 10 percent of the outstanding balance of principal and interest due on the eligible Federal loans and the private education loans of a borrower for each 6-month period of service completed by the borrower.(b)LimitationThe total amount of loans of a borrower repaid or cancelled under paragraph (1) may not exceed 50 percent of the outstanding balance of principal and interest due on such loans on the first day of the first 6-month period of service with respect to which such loans are repaid or cancelled.(c)Treatment under IRCThe amount of a loan, and interest on a loan, which is canceled or repaid under this section shall not be considered income to the borrower for purposes of the Internal Revenue Code of 1986.(d)DefinitionsIn this section:(1)Eligible Federal loanThe term eligible Federal loan means—(A)made, insured, or guaranteed under part B, part D, or part E of title IV of the Higher Education Act of 1965 (20 U.S.C. 1071 et seq., 1087a et seq., or 1087aa et seq.);(B)made under subpart II of part A of title VII of the Public Health Service Act (42 U.S.C. 292q et seq.); or(C)made under part E of title VIII of the Public Health Service Act (42 U.S.C. 297a et seq.).(2)Qualifying COVID–19 emergencyThe term qualifying COVID–19 emergency has the meaning given to the term qualifying emergency in section 3502(a) of the CARES Act (Public Law 116–136).(3)Period of serviceThe term period of service, used with respect to a borrower, means a period in which the borrower—(A)is employed in a long-term care facility, nursing home facility, skilled nursing facility, or post-acute care facility located in a jurisdiction with respect to which a qualifying COVID–19 emergency has been declared; and(B)provides care directly to an individual in such facility at least 10 days per month.(4)Private education loanThe term private education loan has the meaning given such term under section 140(a) of the Truth in Lending Act.5.Grants for professional training(a)Grant authorizedThe Secretary of Health and Human Services shall pay to each eligible individual who submits an application under subsection (b), a grant equal to 50 percent of the cost of the tuition and fees for eligible professional training, which may not exceed $1,000 per individual. (b)ApplicationTo receive a grant under this section, an eligible individual shall submit an application to the Secretary at such time, in such manner, and containing such information as the Secretary may require, which shall include an agreement to commit to employment, for not less than a 2-year period after receiving the eligible professional training for which the grant is awarded, at a long-term care facility, nursing home facility, skilled nursing facility, or post-acute care facility and at which the individual will provide care directly to an individual in such facility at least 10 days per month for such 2-year period.(c)Repayment(1)In generalIn the event that an eligible individual fails or refuses to comply with the employment commitment under subsection (b), the sum of the amounts of any grant received by such individual may, upon a determination of such a failure or refusal in such employment commitment, be subject to repayment, together with interest thereon accruing from the date of the grant award, in accordance with terms and conditions specified by the Secretary in regulations under this section.(2)Extenuating circumstancesThe Secretary may waive any repayment requirement under paragraph (1) in the event of extenuating circumstances.(d)DefinitionsIn this subsection:(1)Eligible individualThe term eligible individual means an individual who is employed, and provides the care, as described in section 4(d)(3).(2)Eligible professional trainingThe term eligible professional training means training that leads to a recognized postsecondary credential for a health care career in a long-term care facility, nursing home facility, skilled nursing facility, or post-acute care facility.(3)Recognized postsecondary credentialThe term recognized postsecondary credential has the meaning given the term in section 3 of the Workforce Innovation and Opportunity Act (29 U.S.C. 3102). 